Citation Nr: 0506690	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-29 265	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran had active service from February 1968 to April 
1971.  He served in Vietnam and was awarded the Combat Action 
Ribbon and Purple Heart.  

The veteran was granted service connection for tinnitus in a 
September 2001 rating decision; a 10 percent disability 
rating was assigned.  In March 2003, the RO received the 
veteran's request for an increase in the disability rating 
assigned his service-connected tinnitus.  In a May 2003 
rating decision, the RO denied the claim.  The veteran 
disagreed with the May 2003 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2003.

Following the certification of the veteran's appeal to the 
Board, the RO received a statement from the veteran in June 
2004 in which he indicated a desire to withdraw his increased 
rating claim for tinnitus.  The RO subsequently forwarded 
this statement to the Board.

Other matter

The veteran's June 2004 statement also requested an increase 
in the disability rating assigned his service-connected post-
traumatic stress disorder.  That issue is referred to the RO 
for appropriate action.




FINDING OF FACT

Through a communication to the RO received in June 2004, 
prior to promulgation of a decision by the Board, the veteran 
withdrew this appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (2004).

The veteran withdrew his appeal in a statement received by 
the RO in June 2004.  In light of the veteran's withdrawal of 
his appeal, there remain no allegations of error of fact or 
law for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and it is dismissed without 
prejudice.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


